DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–5 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0006788 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 July 2019 and 16 December 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
EP7) of Figs. 10–12 intermingle with each other and/or lines. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. See 37 CFR 1.84 (p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: III (e.g., Figs. 1, 6, and 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROCHEMICAL REACTION UNIT INCLUDING CATHODE-SIDE FRAME CONFIGURED TO IMPROVE SPREADING OF OXIDANT GASAND ELECTROCHEMICAL REACTION CELL STACK.

The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: III (e.g., Figs. 1, 6, and 7).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "a cathode-side supply opening group including the opening of the at least one cathode-side supply communication channel" in lines 31–33. Claim 1 has previously recited the limitation "at least one cathode-side supply communication channel … has an opening" in lines 11–12. The limitation "a cathode-side supply opening group" appear to indicate that plural openings are required. However, the limitation "at least one cathode-side supply communication channel … has an opening" appears to indicate that a sole opening is required. Therefore, the number of openings of the cathode-side supply communication channel is unclear.
Claim 1 recites the limitation "a cathode-side discharge opening group including the opening of the at least one cathode-side discharge communication channel" in lines 34–36. Claim 1 has previously recited the limitation "at least one cathode-side discharge communication channel … has an opening" in lines 13–15. The limitation "a cathode-side discharge opening group" appear to indicate that plural openings are required. However, the limitation "at least one cathode-side discharge communication channel … has an opening" appears to indicate that a sole opening is required. Therefore, the number of openings of the cathode-side discharge communication channel is unclear.
Claim 1 recites the limitation "an anode-side supply opening group including the opening of the at least one anode-side supply communication channel" in lines 39–40. Claim 1 has previously recited the limitation "at least one anode-side supply communication channel … has an opening" in lines 22–24. The limitation "an anode-side supply opening group" appear to indicate that plural openings are required. However, the limitation "at least one anode-side 
Claim 1 recites the limitation "an anode-side discharge opening group including the opening of the at least one anode-side discharge communication channel" in lines 41–43. Claim 1 has previously recited the limitation "at least one anode-side discharge communication channel … has an opening" in lines 25–26. The limitation "an anode-side discharge opening group" appear to indicate that plural openings are required. However, the limitation "at least one anode-side discharge communication channel … has an opening" appears to indicate that a sole opening is required. Therefore, the number of openings of the anode-side discharge communication channel is unclear.
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "((La-Lf)/Lc), is from -0.45 to 0 inclusive." For La-Lf/Lc to be 0, La must be equal to Lf. However, claim 1 requires La to be smaller than Lf. It is unclear how "((La-Lf)/Lc), is from -0.45 to 0 inclusive" as recited in claim 3 when claim claim 1 require La to be smaller than Lf.
Claim 4 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 4 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the electrochemical reaction unit accord to claim 1" and includes all the limitations of claim 1. Therefore, claim 5 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye (US 2005/0014059 A1).
Regarding claim 1, Kaye discloses an electrochemical reaction unit (120, [0086]) comprising:
a unit cell (125) including an electrolyte layer (128) containing a solid oxide (see SOFC, [0104]) and further including a cathode (132) and an anode (130) that face each other in a first direction with the electrolyte layer (128) therebetween (Fig. 2C, [0086]);
a cathode-side member (44b) having a cathode chamber hole (76) that forms a cathode chamber (72b) to which the cathode (132) is facing and that has a first inner circumferential surface and a second inner circumferential surface facing each other in a second direction orthogonal to the first direction (Fig. 2E, [0089]),
a cathode-side gas supply channel hole (106) that forms a cathode-side gas supply channel through which gas to be supplied to the cathode chamber (72b) flows (Fig. 2E, [0089]),
a cathode-side gas discharge channel hole (108) that forms a cathode-side gas discharge channel through which gas discharged from the cathode chamber (72b) flows (Fig. 2E, [0085]),
at least one cathode-side supply communication channel (76e) that is in communication with the cathode-side gas supply channel hole (106) and has an opening (76e) at the first inner circumferential surface of the cathode chamber hole (76, [0140]), and
at least one cathode-side discharge communication channel (76c) that is in communication with the cathode-side gas discharge channel hole (108) and has an opening (76c) at the second inner circumferential surface of the cathode chamber hole (76, [0085]); and
an anode-side member (44a) having an anode chamber hole (74) that forms an anode chamber (72a) to which the anode (130) is facing and that has a third inner circumferential surface and a fourth inner circumferential surface facing each other in the second direction (Fig. 2E, [0085]),
an anode-side gas supply channel hole (102) that forms an anode-side gas supply channel through which gas to be supplied to the anode chamber (72a) flows (Fig. 2E, [0084]),
an anode-side gas discharge channel hole (104) that forms an anode-side gas discharge channel through which gas discharged from the anode chamber (72a) flows (Fig. 2E, [0084]),
at least one anode-side supply communication channel (Fig. 2D, [0108]) that is in communication with the anode-side gas supply channel hole (102) and has an opening at the third inner circumferential surface of the anode chamber hole (74), and
at least one anode-side discharge communication channel (Fig. 2D, [0108]) that is in communication with the anode-side gas discharge channel hole (104) and has an opening at the fourth inner circumferential surface of the anode chamber hole (74),
wherein, in a view of the electrochemical reaction unit (120) in the first direction, a sum La of a distance Lai between a virtual straight line connecting a midpoint of a first one of two sides of the unit cell (125) that face each other in the second direction to a midpoint of a second one of the two sides of the unit cell (25) and a midpoint between opposite end points of a cathode-side supply opening group (76e) including the opening (76e) of the at least one cathode-side supply communication channel (76e) at the first inner circumferential surface and a distance Lao between the virtual straight line and a midpoint between opposite end points of a cathode-side discharge opening group (76c) including the opening (76c) of the at least one cathode-side discharge communication channel (76c) at the second inner circumferential surface is smaller than a sum Lf of a distance Lfi between the virtual straight line and a midpoint between opposite end points of an 
Regarding claim 2, Kaye discloses all claim limitations set forth above and further discloses an electrochemical reaction unit:
wherein, in the view of the electrochemical reaction unit (120) in the first direction, a sum of an area of the cathode-side gas supply channel hole (106) and an area of the cathode-side gas discharge channel hole (108) is larger than a sum of an area of the anode-side gas supply channel hole (102) and an area of the anode-side gas discharge channel hole (104, [0085]).
Regarding claim 3, Kaye discloses all claim limitations set forth above and further discloses an electrochemical reaction unit:
wherein, in the view of the electrochemical reaction unit (120) in the first direction, a sum of a total opening width of the cathode-side supply opening group (76e) and a total opening width of the cathode-side discharge opening group (76c) is larger than a sum of a total opening width of the anode-side supply opening group and a total opening width of the anode-side discharge opening group (Fig. 2E, [0108]), and
wherein, in the view of the electrochemical reaction unit (120) in the first direction, when a length of the unit cell (125) on a second virtual straight line 
Regarding claim 4, Kaye discloses all claim limitations set forth above and further discloses an electrochemical reaction unit:
wherein the unit cell (125) is a fuel cell unit cell (Fig. 2C, [0086]).
Regarding claim 5, Kaye discloses an electrochemical reaction cell stack (60, [0078]) comprising a plurality of electrochemical reaction units (120), wherein the plurality of electrochemical reaction units (120) are arranged in a first direction, and wherein at least one of the plurality of electrochemical reaction units comprises:
a unit cell (125) including an electrolyte layer (128) containing a solid oxide (see SOFC, [0104]) and further including a cathode (132) and an anode (130) that face each other in a first direction with the electrolyte layer (128) therebetween (Fig. 2C, [0086]);
a cathode-side member (44b) having a cathode chamber hole (76) that forms a cathode chamber (72b) to which the cathode (132) is facing and that has a first inner circumferential surface and a second inner circumferential surface facing each other in a second direction orthogonal to the first direction (Fig. 2E, [0089]),
a cathode-side gas supply channel hole (106) that forms a cathode-side gas supply channel through which gas to be supplied to the cathode chamber (72b) flows (Fig. 2E, [0089]),
a cathode-side gas discharge channel hole (108) that forms a cathode-side gas discharge channel through which gas discharged from the cathode chamber (72b) flows (Fig. 2E, [0085]),
at least one cathode-side supply communication channel (76e) that is in communication with the cathode-side gas supply channel hole (106) and has an opening (76e) at the first inner circumferential surface of the cathode chamber hole (76, [0140]), and
at least one cathode-side discharge communication channel (76c) that is in communication with the cathode-side gas discharge channel hole (108) and has an opening (76c) at the second inner circumferential surface of the cathode chamber hole (76, [0085]); and
an anode-side member (44a) having an anode chamber hole (74) that forms an anode chamber (72a) to which the anode (130) is facing and that has a third inner circumferential surface and a fourth inner circumferential surface facing each other in the second direction (Fig. 2E, [0085]),
an anode-side gas supply channel hole (102) that forms an anode-side gas supply channel through which gas to be supplied to the anode chamber (72a) flows (Fig. 2E, [0084]),
an anode-side gas discharge channel hole (104) that forms an anode-side gas discharge channel through which gas discharged from the anode chamber (72a) flows (Fig. 2E, [0084]),
at least one anode-side supply communication channel (Fig. 2D, [0108]) that is in communication with the anode-side gas supply channel hole (102) and has an 
at least one anode-side discharge communication channel (Fig. 2D, [0108]) that is in communication with the anode-side gas discharge channel hole (104) and has an opening at the fourth inner circumferential surface of the anode chamber hole (74),
wherein, in a view of the electrochemical reaction unit (120) in the first direction, a sum La of a distance Lai between a virtual straight line connecting a midpoint of a first one of two sides of the unit cell (125) that face each other in the second direction to a midpoint of a second one of the two sides of the unit cell (25) and a midpoint between opposite end points of a cathode-side supply opening group (76e) including the opening (76e) of the at least one cathode-side supply communication channel (76e) at the first inner circumferential surface and a distance Lao between the virtual straight line and a midpoint between opposite end points of a cathode-side discharge opening group (76c) including the opening (76c) of the at least one cathode-side discharge communication channel (76c) at the second inner circumferential surface is smaller than a sum Lf of a distance Lfi between the virtual straight line and a midpoint between opposite end points of an anode-side supply opening group including the opening of the at least one anode-side supply communication channel at the third inner circumferential surface and a distance Lfo between the virtual straight line and a midpoint between opposite end points of an anode-side discharge opening group including all the opening of .

Claim(s) 1–5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2003/0087140 A1).
Regarding claim 1, Kikuchi discloses an electrochemical reaction unit (2A, [0056]) comprising:
a unit cell (3) including an electrolyte layer (10) containing a solid oxide (see solid electrolyte, [0025]) and further including a cathode (12) and an anode (11) that face each other in a first direction with the electrolyte layer (10) therebetween (Fig. 1, [0057]);
a cathode-side member (7A) having a cathode chamber hole (7a) that forms a cathode chamber (5a) to which the cathode (12) is facing and that has a first inner circumferential surface and a second inner circumferential surface facing each other in a second direction orthogonal to the first direction (Fig. 3, [0064]),
a cathode-side gas supply channel hole (18) that forms a cathode-side gas supply channel through which gas to be supplied to the cathode chamber (5a) flows (Fig. 3, [0060]),
a cathode-side gas discharge channel hole (21) that forms a cathode-side gas discharge channel through which gas discharged from the cathode chamber (5a) flows (Fig. 3, [0060]),
at least one cathode-side supply communication channel (25A) that is in communication with the cathode-side gas supply channel hole (18) and has an 
at least one cathode-side discharge communication channel (25A) that is in communication with the cathode-side gas discharge channel hole (21) and has an opening (25a) at the second inner circumferential surface of the cathode chamber hole (7a, [0064]); and
an anode-side member (6A) having an anode chamber hole (6a) that forms an anode chamber (4a) to which the anode (11) is facing and that has a third inner circumferential surface and a fourth inner circumferential surface facing each other in the second direction (Fig. 2, [0085]),
an anode-side gas supply channel hole (17) that forms an anode-side gas supply channel through which gas to be supplied to the anode chamber (4a) flows (Fig. 2, [0060]),
an anode-side gas discharge channel hole (20) that forms an anode-side gas discharge channel through which gas discharged from the anode chamber (4a) flows (Fig. 2, [0060]),
at least one anode-side supply communication channel (23A) that is in communication with the anode-side gas supply channel hole (17) and has an opening (23a) at the third inner circumferential surface of the anode chamber hole (6a, [0063]), and
at least one anode-side discharge communication channel (23A) that is in communication with the anode-side gas discharge channel hole (20) and has an 
wherein, in a view of the electrochemical reaction unit (2A) in the first direction, a sum La of a distance Lai between a virtual straight line connecting a midpoint of a first one of two sides of the unit cell (3) that face each other in the second direction to a midpoint of a second one of the two sides of the unit cell (3) and a midpoint between opposite end points of a cathode-side supply opening group (25a) including the opening (25a) of the at least one cathode-side supply communication channel (25A) at the first inner circumferential surface and a distance Lao between the virtual straight line and a midpoint between opposite end points of a cathode-side discharge opening group (25a) including the opening (25a) of the at least one cathode-side discharge communication channel (25A) at the second inner circumferential surface is smaller than a sum Lf of a distance Lfi between the virtual straight line and a midpoint between opposite end points of an anode-side supply opening group (23a) including the opening (23a) of the at least one anode-side supply communication channel (23A) at the third inner circumferential surface and a distance Lfo between the virtual straight line and a midpoint between opposite end points of an anode-side discharge opening group (23a) including all the opening (23a) of the at least one anode-side discharge communication channel (23A) at the fourth inner circumferential surface (Fig. 3, [0064]).
Regarding claim 2
wherein, in the view of the electrochemical reaction unit (2A) in the first direction, a sum of an area of the cathode-side gas supply channel hole (18) and an area of the cathode-side gas discharge channel hole (21) is larger than a sum of an area of the anode-side gas supply channel hole (17) and an area of the anode-side gas discharge channel hole (20, [0085]).
Regarding claim 3, Kikuchi discloses all claim limitations set forth above and further discloses an electrochemical reaction unit:
wherein, in the view of the electrochemical reaction unit (2A) in the first direction, a sum of a total opening width of the cathode-side supply opening group (25a) and a total opening width of the cathode-side discharge opening group (25a) is larger than a sum of a total opening width of the anode-side supply opening group (23a) and a total opening width of the anode-side discharge opening group (23a, [0063]), and
wherein, in the view of the electrochemical reaction unit (2A) in the first direction, when a length of the unit cell (3) on a second virtual straight line orthogonal to the virtual straight line and passing through a center of the unit cell (3) is defined as a reference length Lc, a value obtained by dividing a difference between the sum La and the sum Lf by the reference length Lc, ((La-Lf)/Lc), is from -0.45 to 0 inclusive (Fig. 2, [0064]).
Regarding claim 4, Kikuchi discloses all claim limitations set forth above and further discloses an electrochemical reaction unit:
wherein the unit cell (3) is a fuel cell unit cell (Fig. 1, [0056]).
claim 5, Kikuchi discloses an electrochemical reaction cell stack (1A) comprising a plurality of electrochemical reaction units (2A), wherein the plurality of electrochemical reaction units (2A) are arranged in a first direction (Fig. 12, [0056]), and wherein at least one of the plurality of electrochemical reaction units comprises:
a unit cell (3) including an electrolyte layer (10) containing a solid oxide (see solid electrolyte, [0025]) and further including a cathode (12) and an anode (11) that face each other in a first direction with the electrolyte layer (10) therebetween (Fig. 1, [0057]);
a cathode-side member (7A) having a cathode chamber hole (7a) that forms a cathode chamber (5a) to which the cathode (12) is facing and that has a first inner circumferential surface and a second inner circumferential surface facing each other in a second direction orthogonal to the first direction (Fig. 3, [0064]),
a cathode-side gas supply channel hole (18) that forms a cathode-side gas supply channel through which gas to be supplied to the cathode chamber (5a) flows (Fig. 3, [0060]),
a cathode-side gas discharge channel hole (21) that forms a cathode-side gas discharge channel through which gas discharged from the cathode chamber (5a) flows (Fig. 3, [0060]),
at least one cathode-side supply communication channel (25A) that is in communication with the cathode-side gas supply channel hole (18) and has an opening (25a) at the first inner circumferential surface of the cathode chamber hole (7a, [0064]), and
at least one cathode-side discharge communication channel (25A) that is in communication with the cathode-side gas discharge channel hole (21) and has an opening (25a) at the second inner circumferential surface of the cathode chamber hole (7a, [0064]); and
an anode-side member (6A) having an anode chamber hole (6a) that forms an anode chamber (4a) to which the anode (11) is facing and that has a third inner circumferential surface and a fourth inner circumferential surface facing each other in the second direction (Fig. 2, [0085]),
an anode-side gas supply channel hole (17) that forms an anode-side gas supply channel through which gas to be supplied to the anode chamber (4a) flows (Fig. 2, [0060]),
an anode-side gas discharge channel hole (20) that forms an anode-side gas discharge channel through which gas discharged from the anode chamber (4a) flows (Fig. 2, [0060]),
at least one anode-side supply communication channel (23A) that is in communication with the anode-side gas supply channel hole (17) and has an opening (23a) at the third inner circumferential surface of the anode chamber hole (6a, [0063]), and
at least one anode-side discharge communication channel (23A) that is in communication with the anode-side gas discharge channel hole (20) and has an opening (23a) at the fourth inner circumferential surface of the anode chamber hole (4a, [0063]),
wherein, in a view of the electrochemical reaction unit (2A) in the first direction, a sum La of a distance Lai between a virtual straight line connecting a midpoint of a first one of two sides of the unit cell (3) that face each other in the second direction to a midpoint of a second one of the two sides of the unit cell (3) and a midpoint between opposite end points of a cathode-side supply opening group (25a) including the opening (25a) of the at least one cathode-side supply communication channel (25A) at the first inner circumferential surface and a distance Lao between the virtual straight line and a midpoint between opposite end points of a cathode-side discharge opening group (25a) including the opening (25a) of the at least one cathode-side discharge communication channel (25A) at the second inner circumferential surface is smaller than a sum Lf of a distance Lfi between the virtual straight line and a midpoint between opposite end points of an anode-side supply opening group (23a) including the opening (23a) of the at least one anode-side supply communication channel (23A) at the third inner circumferential surface and a distance Lfo between the virtual straight line and a midpoint between opposite end points of an anode-side discharge opening group (23a) including all the opening (23a) of the at least one anode-side discharge communication channel (23A) at the fourth inner circumferential surface (Fig. 3, [0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725